— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered May 13, 1992, convicting him of assault in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant contends that his guilty plea should be vacated on the ground that the court never advised him of the possible period of incarceration that could be imposed upon his conviction of assault in the third degree, a class A misdemeanor. However, this claim is unpreserved for appellate review since the defendant did not move to vacate his plea (see, People v Pellegrino, 60 NY2d 636; People v Brownell, 140 AD2d 755). In any event, the court clearly stated that it made *761"no promise regarding sentence”. Appellate review of the remaining issues raised by the defendant was effectively waived as part of his negotiated plea (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.